DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a non-final rejection in response to the amendments and arguments filed 06/06/2022. Claims 1-20, 22-23 and 25-27 are currently pending with claims 13-20 withdrawn from consideration and claims 21 and 24 canceled and claims 26-27 new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Group I, in the reply filed on 08/24/2021 is acknowledged.

Response to Arguments
Applicant's arguments filed 06/06/2022, with respect to the art rejections, have been fully considered but they are not persuasive. 
In response to arguments on page 6 of the response, it is contended that the combination of the prior art Tang and Murphy is meant to highlight that having a refractory rich portion is a reaction of chromium diffusion into a substrate. Further, this is the evident as the reaction when the base layer or substrate is nickel based as further taught by Murphy. It is contended that the obviousness is that having refractory phases or zones or layers is a natural reaction of diffusing chromium into a nickel based substrate, the reason to combine being the predictably presence of these elements given they are under the same or similar conditions. 
Additionally, examiner did not assert that the prior Murphy taught having the refractory elements being elongated but that having and elongation is a design choice or a natural observation to diffusion which refractory particles could assume a shape and function in the same was as the claimed invention.  Applicant did not provide an explanation that having an elongation solves any stated problem of is for any particular purpose above the fact that the refractory element-rich particles is a natural reaction to the diffusion process and thus is a design choice as claimed.
In response to arguments on page 7-8, examiner contends that Murphy is evidence that there is a refractory rich zone and explains that such zone is not shown in the figures but is nonetheless present. It is disagreed that applicant’s showing of the phase or zone to be visible in a figure makes such a phase “not the same phase” as the prior art but, instead, just shows that the figures of Murphy may be of a different magnification than applicants. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the component" in line 1.  It is unclear if reference is being made to the “a rotor blade for a gas turbine engine” of claim 8 but will be interpreted as such for examination purposes.
Claim 27 recites the limitation "the component" in line 1.  It is unclear if reference is being made to the “a rotor blade for a gas turbine engine” of claim 8 but will be interpreted as such for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0197842 to Tang et al. (Tang) in view of US Patent Application Publication 2016/0010472 to Murphy et al. (Murphy).
In Reference to Claim 1
Tang discloses a component ([0005] and [0012]: such as a turbine blade), comprising: a substrate ([0049] and [0005]: such as Rene N5 and as applicable to turbine blades); and a diffusion coating (Fig. 1, [0047]-[0049] and claims 1-2: diffusion coatings) on a localized area of the substrate ([0005]: such as under platform areas) comprising an inter-diffusion zone (Fig. 1 and [0047]-[0049]: portion of diffusion coating as diffused into Rene N5) between the diffusion coating and the substrate and a non-metallic inclusions zone (Fig. 1 and [0052]: such as aluminum oxide and nitride) adjacent to an outer surface of the diffusion coating (Fig. 1: top portion).
Tang does not explicitly teach “… wherein the interdiffusion zone comprises elongated refractory element-rich particles ....”
Murphy is related to Ni-based substrate ([0062]) with a diffusion coating [0002], [0008], [0015] and [0062]: second layer NiCr for instance), as the claimed invention, and teaches wherein an interdiffusion zone ([0062]: zone between diffusion coating and substrate) comprises refractory element-rich particles ([0062]: refractory rich phases) that is a zone resultant from the diffusion of chromium into a Ni-based substrate ([0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to predictably understand that the system of Tang would have an interdiffusion zone wherein the interdiffusion zone comprises refractory element-rich particles, as taught by Murphy, because having such particles are a part of the process of the diffusion of chromium into a Ni-based substrate, as taught by Murphy (Murphy: [0062]), similar to the diffusion of chromium into the Ni-based substrate of Tang (Tang: [0005] and [0047]-[0049]) and protect the turbine component from different temperatures and oxidation/corrosion during operation as taught by Murphy (Murphy: [0006]).
Tang, in view of Murphy, does not explicitly teach the specific shape of the refractory element-rich particles (i.e. as being elongated).
Since applicant has not disclosed that having the refractory element-rich particles at this specific shape (i.e. elongated) solves any stated problem or is for any particular purpose above the fact that the refractory element-rich particles is a reactionary part of the diffusion process and it appears that the refractory element-rich particles in Tang (as taught by Murphy) would perform equally well with a shape as claimed by applicant, it would have been an obvious matter of design choice to have the refractory element-rich particles in Tang to have the specific shape as claimed because such a shape is merely resultant of diffusing a diffusion layer into a substrate with the diffusion layer set to protect the substrate in high heat conditions. See MPEP 2144.04(4)(b).
In Reference to Claim 4
Tang, in view of Murphy, discloses the component as recited in claim 1, wherein the substrate is manufactured of a superalloy (Tang [0005]: turbine blade of superalloy).
In Reference to Claim 5
Tang, in view of Murphy, discloses the component as recited in claim 1, wherein the component is a rotor blade (Tang [0005]: turbine blade).
In Reference to Claim 6
Tang, in view of Murphy, discloses the component as recited in claim 1, wherein the localized area of the substrate is a platform of a rotor blade (Tang [0005]: turbine blade under platform).
In Reference to Claim 7
Tang, in view of Murphy, discloses the component as recited in claim 1, wherein the localized area of the substrate is an under-platform of a rotor blade (Tang [0005]: turbine blade under platform).
In Reference to Claim 22
Tang, in view of Murphy, discloses the component of claim 1, wherein the substrate (Tang [0049] and [0005]: such as Rene N5 and as applicable to turbine blades) is a non-gas path side of a platform adjacent to a root of a rotor blade (Tang [0005]: turbine blade under platform which is inherently adjacent root).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0197842 to Tang et al. (Tang) in view of US Patent Application Publication 2016/0010472 to Murphy et al. (Murphy) as applied to claim 1 above, and further in view of US Patent Application Publication 2012/0164473 to Taylor et al. (Taylor).
In Reference to Claim 2
Tang, in view of Murphy, discloses the component as recited in claim 1, wherein the diffusion coating is a Cr-enriched (Tang [0047]-[0052] and claims 1-2: such as the diffusion coatings with 10%-90% chromium by weight) layer with a Cr content of 20 wt. % minimum (Tang [0015] and claims 1-2: such as the diffusion coating with 10%-90% chromium) and Al content of 4 wt. % minimum (Tang [0036] and claim 2: buffer material such as aluminum and 0.5%-100% of weight of chromium). 
Tang, in view of Murphy, does not explicitly teach “… the diffusion coating is … γ-Ni based layer … between 1-3 mils (thousandth of an inch (0.0254 - 0.0762 mm)) thick ....”
Taylor is related to component with a diffusion coating ([0002], [0008] and [0015]: second layer NiCr), as the claimed invention, and teaches the diffusion coating is a γ-Ni based layer ([0015]: such as NiCr, nickel and chromium, with these materials as further evidence of contributing to gamma phase, see Superalloys: A Primer and History, Nickel-Based Superalloys, ll 6-7) between 1-3 mils (thousandth of an inch (0.0254 - 0.0762 mm)) thick ([0057]: 70-100µm and encompassing 3 mils).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Tang wherein the diffusion coating is a γ-Ni based layer (as taught by Taylor and further evident by Superalloys: A Primer and History) and is between 1-3 mils (thousandth of an inch (0.0254 - 0.0762 mm)) thick (as taught by Taylor), so as to optimize the diffusion coating for use in a corrosive or intermediate-temperature oxidation conditions (Taylor: [0007]).

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0197842 to Tang et al. (Tang) in view of US Patent Application Publication 2012/0164473 to Taylor et al. (Taylor) and in view of US Patent Application Publication 2016/0010472 to Murphy et al. (Murphy).
In Reference to Claim 8
Tang discloses a rotor blade for a gas turbine engine ([0003]-[0005]: turbine blade), comprising: an airfoil (inherently of turbine blades); a root (inherently of turbine blades); a platform ([0005]) that comprises a gas path side adjacent to the airfoil (inherently of turbine blades in a gas turbine engine) and a non-gas path side adjacent to the root ([0005]: cooler areas of the turbine blades such as under platforms areas); and a diffusion coating (Fig. 1, [0047]-[0049] and claims 1-2: diffusion coatings) on the non-gas path side of the platform ([0005]: as applied under platform), the diffusion coating comprising a Cr-enriched ([0047]-[0052] and claims 1-2: such as the diffusion coatings with 10%-90% chromium by weight) layer with a Cr content of 20 wt. % minimum ([0015] and claims 1-2: such as the diffusion coating with 10%-90% chromium) and Al content of 4 wt. % minimum ([0036] and claim 2: buffer material such as aluminum and 0.5%-100% of weight of chromium) having an inter-diffusion zone (Fig. 1 and [0047]-[0049]: portion of diffusion coating as diffused into Rene N5) between the diffusion coating and the platform and a non-metallic inclusions zone (Fig. 1 and [0052]: such as Aluminum oxide and nitride) adjacent to an outer surface of the diffusion coating (Fig. 1: top portion).
Tang does not explicitly teach “… the diffusion coating is … γ-Ni based layer … wherein the interdiffusion zone comprises elongated refractory element-rich particles ….” 
Regarding the limitation “ … the diffusion coating is … γ-Ni based layer …”:
Taylor is related to component with a diffusion coating ([0002], [0008] and [0015]: second layer NiCr), as the claimed invention, and teaches the diffusion coating is a γ-Ni based layer ([0015]: such as NiCr with nickel and chromium with these materials as further evidence of contributing to gamma phase, see Superalloys: A Primer and History, Nickel-Based Superalloys, ll 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Tang wherein the diffusion coating is a γ-Ni based layer (as taught by Taylor and further evident by Superalloys: A Primer and History), so as to use or form a suitable diffusion coating and for use in a corrosive or intermediate-temperature oxidation conditions (Taylor: [0007]).
Regarding the limitation “… wherein the interdiffusion zone comprises elongated refractory element-rich particles …”:
Murphy is related to Ni-based substrate ([0062]) with a diffusion coating [0002], [0008], [0015] and [0062]: second layer NiCr for instance), as the claimed invention, and teaches wherein an interdiffusion zone ([0062]: zone between diffusion coating and substrate) comprises refractory element-rich particles ([0062]: refractory rich phases) that is a zone resultant from the diffusion of chromium into a Ni-based substrate ([0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to predictably understand that the system of Tang would have an interdiffusion zone wherein the interdiffusion zone comprises refractory element-rich particles, as taught by Murphy, because having such particles are a part of the process of the diffusion of chromium into a Ni-based substrate, as taught by Murphy (Murphy: [0062]), similar to the diffusion of chromium into the Ni-based substrate of Tang (Tang: [0005] and [0047]-[0049]) and protect the rotor blade from different temperatures and oxidation/corrosion during operation as taught by Murphy (Murphy: [0006]).
Tang, as modified by Taylor and in view of Murphy, does not explicitly teach the specific shape of the refractory element-rich particles (i.e. as being elongated).
Since applicant has not disclosed that having the refractory element-rich particles at this specific shape (i.e. elongated) solves any stated problem or is for any particular purpose above the fact that the refractory element-rich particles is a reactionary part of the diffusion process and it appears that the refractory element-rich particles in Tang (as taught by Murphy) would perform equally well with a shape as claimed by applicant, it would have been an obvious matter of design choice to have the refractory element-rich particles in Tang to have the specific shape as claimed because such a shape is merely resultant of diffusing a diffusion layer into a substrate with the diffusion layer set to protect the substrate in high heat conditions. See MPEP 2144.04(4)(b).
In Reference to Claim 9
Tang, as modified by Taylor and in view of Murphy, discloses the rotor blade as recited in claim 8, wherein the rotor blade is manufactured of a superalloy (Tang [0005]: turbine blade of superalloy).
In Reference to Claim 10
Tang, as modified by Taylor and in view of Murphy, discloses the rotor blade as recited in claim 8, wherein the diffusion coating (Tang Fig. 1, [0047]-[0049] and claims 1-2: diffusion coatings) comprises a non-metallic inclusions zone (Tang Fig. 1 and [0052]: such as aluminum oxide and nitride) adjacent to an outer surface of the diffusion coating (Tang Fig. 1: top portion).
In Reference to Claim 11
Tang, as modified by Taylor and in view of Murphy, discloses the rotor blade as recited in claim 8, wherein the diffusion coating (Tang Fig. 1, [0047]-[0049] and claims 1-2: diffusion coatings) is between 1-3 mils (thousandth of an inch (0.0254 - 0.0762 mm)) thick (as further taught by Taylor, [0057]: 70-100µm and encompassing 3 mils).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Tang wherein the diffusion coating is between 1-3 mils (thousandth of an inch (0.0254 - 0.0762 mm)) thick (as taught by Taylor), so as to optimize the diffusion coating for use in a corrosive or intermediate-temperature oxidation conditions (Taylor: [0007]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0197842 to Tang et al. (Tang) in view of US Patent Application Publication 2016/0010472 to Murphy et al. (Murphy) as applied in claim 1 above, and further in view of US Patent Application Publication 2012/0164473 to Taylor et al. (Taylor) and in view of US Patent 7,749,569 to Wilkins et al. (Wilkins).
In Reference to Claim 3
Tang, in view of Murphy, discloses the component as recited in claim 1, wherein the diffusion coating is a Cr-enriched (paragraph [0047]-[0052] and claims 1-2: such as the diffusion coatings with 10%-90% chromium by weight) layer with a Cr content of 20 wt. % minimum (paragraph [0015] and claims 1-2: such as the diffusion coating with 10%-90% chromium) and Al content of 4 wt. % minimum (paragraph [0036] and claim 2: buffer material such as aluminum and 0.5%-100% of weight of chromium).
Tang does not explicitly teach “… the diffusion coating is … γ-Ni based layer … and has a nominal thickness of 1.5 mils (thousandth of an inch (0.0381 mm)) …”
Taylor is related to a component with a diffusion coating ([0002], [0008] and [0015]: second layer NiCr), as the claimed invention, and teaches the diffusion coating is a γ-Ni based layer ([0015]: such as NiCr with nickel and chromium with these materials as further evidence of contributing to gamma phase, see Superalloys: A Primer and History, Nickel-Based Superalloys, ll 6-7).
Wilkins is also related to a component (Fig. 1: 20) with a diffusion coating (Fig. 4: 120), as the claimed invention, and teaches that the diffusion coating has a thickness based on the application of slurry of the diffusion coating (Col. 6: ll 46-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Tang wherein the diffusion coating is a γ-Ni based layer (as taught by Taylor and further evident by Superalloys: A Primer and History) and where the diffusion coating has an optimized thickness and based on slurry application, as taught by Wilkins, so as to optimize the diffusion coating for use in a corrosive or intermediate-temperature oxidation conditions (Taylor: [0007]) and so as to suitably protect the component from corrosion and oxidation by using a certain thickness (Wilkins: col 2, ll 4-6 and 6: ll 46-47).
Regarding the limitations “… the diffusion coating … has a nominal thickness of 1.5 mils (thousandth of an inch (0.0381 mm)) …”: it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tang such that the diffusion coating … has a nominal thickness of 1.5 mils (thousandth of an inch (0.0381 mm)) because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0197842 to Tang et al. (Tang) in view of US Patent Application Publication 2012/0164473 to Taylor et al. (Taylor) in view of US Patent Application Publication 2016/0010472 to Murphy et al. (Murphy) as applied to claim 8 above, and further in view of US Patent 7,749,569 to Wilkins et al. (Wilkins).
In Reference to Claim 12
Tang, as modified by Taylor and in view of Murphy, discloses the rotor blade as recited in claim 8, except, “… wherein the diffusion coating has a nominal thickness of 1.5 mils (thousandth of an inch (0.038 1 mm)) ...”
Wilkins is also related to a component (Fig. 1: 20) with a diffusion coating (Fig. 4: 120), as the claimed invention, and teaches that the diffusion coating has a thickness based on the application of slurry of the diffusion coating (Col. 6: ll 46-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Tang where the diffusion coating has an optimized thickness and based on slurry application, as taught by Wilkins, so as to suitably protect the component from corrosion and oxidation by using a certain thickness (Wilkins: col 2, ll 4-6 and 6: ll 46-47).
Regarding the limitations “… the diffusion coating … has a nominal thickness of 1.5 mils (thousandth of an inch (0.0381 mm)) …”: it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tang such that the diffusion coating … has a nominal thickness of 1.5 mils (thousandth of an inch (0.0381 mm)) because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0197842 to Tang et al. (Tang) in view of US Patent Application Publication 2016/0010472 to Murphy et al. (Murphy) as applied to claim 22 above, and further in view of Chinese Document CN 10147310 to Torii et al. (Torii).
In Reference to Claim 23
Tang, in view of Murphy, discloses the component of claim 22, wherein the substrate (Tang [0049] and [0005]: such as Rene N5 and as applicable to turbine blades) has the diffusion coating is applied under the platform (Tang [0005] and [0007]: turbine blade under platform diffusion coating).
Tang does not explicitly teach “… at least one pocket and cooling holes, and wherein the diffusion coating is applied over the at least one pocket ...”
Torii is related to a rotor blade (Fig. 1: 1 for instance), as the claimed invention, and teaches a platform (5) with at least one pocket (Fig. 1b: pocket of 5) and cooling holes (22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Tang with a substrate (platform) with at least one pocket and cooling holes, as taught by Torii, and wherein the diffusion coating (as taught by Tang applied under rotor blade platforms) is applied over the at least one pocket, as taught by Tang, so as to form rotor blade platforms as is known in the art, as taught by Torii, and so as to mitigate corrosion of the blade pocket under platform by using a diffusion coating as taught by Tang (Torii Fig. 1 and Tang [0005] and [0007]).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0197842 to Tang et al. (Tang) in view of US Patent Application Publication 2012/0164473 to Taylor et al. (Taylor) and in view of US Patent Application Publication 2016/0010472 to Murphy et al. (Murphy) as applied to claim 8 above, and further in view of Chinese Document CN 10147310 to Torii et al. (Torii).
In Reference to Claim 25
Tang, as modified by Taylor and in view of Murphy, discloses the component of claim 8, wherein the substrate (Tang [0049] and [0005]: such as Rene N5 and as applicable to turbine blades) has the diffusion coating is applied under the platform (Tang [0005] and [0007]: turbine blade under platform diffusion coating).
Tang, as modified by Taylor and in view of Murphy, does not explicitly teach “… at least one pocket on the non-gas path side of the platform, and cooling holes, and wherein the diffusion coating is applied over the at least one pocket ...”
Torii is related to a rotor blade (Fig. 1: 1 for instance), as the claimed invention, and teaches a platform (5) with at least one pocket (Fig. 1b: pocket of 5) and cooling holes (22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Tang with a substrate (platform) with at least one pocket and cooling holes, as taught by Torii, and wherein the diffusion coating (as taught by Tang applied under rotor blade platforms) is applied over the at least one pocket, as taught by Tang, so as to form rotor blade platforms as is known in the art as taught by Torii and so as to mitigate corrosion of the blade pocket under platform by using a diffusion coating as taught by Tang (Torii Fig. 1 and Tang [0005] and [0007]).

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0197842 to Tang et al. (Tang) in view of US Patent Application Publication 2016/0010472 to Murphy et al. (Murphy) as applied to claim 2 above, and further in view of Superalloys: A Primer and History.
In Reference to Claim 26
Tang, in view of Murphy, discloses the component of claim 2, except explicitly, “… further comprising β-NiAl or y'-Ni3Al between the Cr-enriched y-Ni based layer and the inter-diffusion zone ….”
Superalloys: A Primer and History is related Ni-based alloys used in gas turbine engines (Introduction), as the claimed invention, and teaches that gamma prime phases may form with elements such as Al, Ta and Hf (Nickel-Based Superalloys), which are present in Ni-based alloy of Tang (Tang: [0049]). Superalloys: A Primer and History also teaches that Ni3AL gamma prime phases or layer may form in the heat treatment of a superalloy (Topological Close-Packed Phases).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to predictably understand that the system of Tang would have y'-Ni3Al between the Cr-enriched y-Ni based layer and the inter-diffusion zone, as taught by Superalloys: A Primer and History, because such particles are formed during heat treatment of a superalloy (Superalloys: A Primer and History, Topologically Close-Packed Phases) such as the particles would be formed as a result of the heat treatment of a diffusion coating on the superalloy of Tang (Tang: [0049]-[0050]) which protects the turbine component from corrosion in hot temperatures (Tang: 0005]).

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0197842 to Tang et al. (Tang) in view of US Patent Application Publication 2012/0164473 to Taylor et al. (Taylor) and in view of US Patent Application Publication 2016/0010472 to Murphy et al. (Murphy) as applied to claim 8 above, and further in view of Superalloys: A Primer and History.
In Reference to Claim 27
Tang, as modified by Taylor and in view of Murphy, discloses the component of claim 8, except explicitly, “… further comprising β-NiAl or γ'-Ni3Al between the Cr-enriched γ-Ni based layer and the inter-diffusion zone ….”
Superalloys: A Primer and History is related Ni-based alloys used in gas turbine engines (Introduction), as the claimed invention, and teaches that gamma prime phases may form with elements such as Al, Ta and Hf (Nickel-Based Superalloys), which are present in Ni-based alloy of Tang (Tang: [0049]). Superalloys: A Primer and History also teaches that Ni3AL gamma prime phases or layer may form in the heat treatment of a superalloy (Topological Close-Packed Phases).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to predictably understand that the system of Tang would have y'-Ni3Al between the Cr-enriched y-Ni based layer and the inter-diffusion zone, as taught by Superalloys: A Primer and History, because such particles are formed during heat treatment of a superalloy (Superalloys: A Primer and History, Topologically Close-Packed Phases) such as the particles would be formed as a result of the heat treatment of a diffusion coating on the superalloy of Tang (Tang: [0049]-[0050]) which protects the turbine component from corrosion in hot temperatures (Tang: 0005]).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show the formation of elongated crystals in processes involving refractory elements and the definition of refractory elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745